
	
		I
		111th CONGRESS
		2d Session
		H. R. 6544
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for the
		  protection of the general public, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dangerous Products Warning
			 Act.
		2.Dangerous
			 products
			(a)In
			 generalPart 1 of title 18, United States Code, is amended by
			 inserting after chapter 27 the following:
				
					28Dangerous
				products
						
							Sec.
							571. Violations.
							572. Relationship to existing law.
							573. Construction.
							574. Definitions for chapter.
						
						571.Violations
							(a)Failure To
				inform and warnWhoever—
								(1)is a business
				entity or a product supervisor with respect to a product or business
				practice;
								(2)knows of a serious
				danger associated with such product (or a component of that product) or
				business practice; and
								(3)knowingly fails within 15 days after such
				discovery is made (or if there is imminent risk of serious bodily injury or
				death, immediately) to do any of the following:
									(A)To inform an
				appropriate Federal agency in writing, unless such product supervisor has
				actual knowledge that such an agency has been so informed.
									(B)To warn affected
				employees in writing, unless such product supervisor has actual knowledge that
				such employees have been so warned.
									(C)To inform persons
				other than affected employees at risk if they can reasonably be
				identified.
									shall be
				fined under this title or imprisoned not more than 5 years, or both.(b)RetaliationWhoever
				knowingly discriminates against any person in the terms or conditions of
				employment or in retention in employment or in hiring because of such person’s
				having informed a Federal agency or warned employees of a serious danger
				associated with a product or business practice shall be fined under this title
				or imprisoned not more than one year, or both.
							(c)Nonpayment by
				business entitiesIf a fine is imposed on an individual under
				this section, such fine shall not be paid, directly or indirectly, out of the
				assets of any business entity on behalf of that individual.
							572.Relationship to
				existing law
							(a)Rights To
				interveneNothing in this chapter shall be construed to limit the
				right of any individual or group of individuals to initiate, intervene in, or
				otherwise participate in any proceeding before a regulatory agency or court,
				nor to relieve any regulatory agency, court, or other public body of any
				obligation, or affect its discretion to permit intervention or participation by
				an individual or group or class of consumers, employees or citizens in any
				proceeding or activity.
							(b)State
				lawNothing in this chapter preempts any State law or otherwise
				affects any State authority to adopt or enforce any State law.
							573.ConstructionThis chapter shall be construed in such a
				manner as best to represent and protect the interests of the public.
						574.Definitions for
				chapterIn this
				chapter—
							(1)the term product
				supervisor—
								(A)means—
									(i)an
				officer or director of a corporation or an association;
									(ii)a
				partner of a partnership; or
									(iii)any employee or
				other agent of a corporation, association, or partnership having duties such
				that the conduct of such employee or agent may fairly be assumed to represent
				the policy of the corporation, association, or partnership; and
									(B)includes persons
				having management responsibility for—
									(i)submissions to a
				Federal agency regarding the development or approval of any product;
									(ii)production,
				quality assurance, or quality control of any product; or
									(iii)research and
				development of any product;
									(2)the term
				product means a product or service of a business entity that
				enters or will enter interstate commerce;
							(3)the term
				business entity means any corporation, company, association,
				firm, partnership, or other business entity or a sole proprietor.
							(4)the term
				business practice means a method or practice of manufacturing,
				assembling, designing, researching, importing or distributing a product that
				enters or will enter interstate commerce, conducting, providing or preparing to
				provide a service that enters or will enter interstate commerce, or otherwise
				carrying out business operations related to products or services that enter or
				will enter interstate commerce;
							(5)the term
				serious danger, used with respect to a product or business
				practice, means a danger, not readily apparent to the average person, that the
				normal or reasonably foreseeable use of, or the exposure of a human being to,
				that product or business practice may cause death or serious bodily injury to a
				human being;
							(6)the term serious bodily
				injury means an impairment of physical condition, including as result
				of trauma, repetitive motion or disease, that—
								(A)creates a
				substantial risk of death; or
								(B)causes—
									(i)serious permanent
				disfigurement;
									(ii)unconsciousness;
									(iii)extreme pain;
				or
									(iv)permanent or
				protracted loss or impairment of the function of any bodily member, organ,
				bodily system, or mental faculty;
									(7)the term
				appropriate Federal agency means any agency with jurisdiction
				over the product or business practice; and
							(8)the term warn affected
				employees, used with respect to a serious danger, means take reasonable
				steps to give sufficient description of the serious danger to all individuals
				working for or in the business entity who are likely to be subject to the
				serious danger in the course of that work to make those individuals aware of
				that
				danger.
							.
			(b)Clerical
			 amendmentThe table of chapters for title 18, United States Code,
			 is amended by inserting, after the item relating to chapter 27 the
			 following:
				
					
						28.Dangerous
				  products571
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act take effect 180 days after the date of enactment of this Act.
		
